

113 SRES 597 RS: Commemorating and supporting the goals of World AIDS Day.
U.S. Senate
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 649113th CONGRESS2d SessionS. RES. 597IN THE SENATE OF THE UNITED STATESDecember 10, 2014Mr. Coons (for himself, Mrs. Shaheen, Mr. Durbin, and Mr. Isakson) submitted the following resolution; which was referred to the Committee on Foreign RelationsDecember 11, 2014Reported by Mr. Menendez, without amendmentRESOLUTIONCommemorating and supporting the goals of World AIDS Day.Whereas  
      an estimated 35,000,000 people were  living with HIV/AIDS as of the end of 2013;Whereas the United Nations Millennium Development Goals established a global target of halting and
			 beginning to reverse the spread of HIV/AIDS by 2015;Whereas the 2001 United Nations Declaration of Commitment on HIV/AIDS mobilized global
			 attention and commitment to the HIV/AIDS epidemic and set out a series of
			 national targets and global actions to reverse the epidemic;Whereas the 2011 United Nations Political Declaration on HIV and AIDS provided an updated framework
			 for intensified efforts to eliminate HIV and AIDS, including redoubling
			 efforts to achieve by 2015 universal access to HIV prevention, treatment,
			 care, and support, and to eliminate gender inequalities and gender-based
			 abuse and violence and increase the capacity of women and adolescent girls
			 to protect themselves from the risk of HIV infection;Whereas the Global Fund to Fight AIDS, Tuberculosis and Malaria was launched in 2002 and, as of
			 November 2013, supported programs in more than 140 countries that provided
			 antiretroviral therapy to 6,600,000 people living with HIV/AIDS and
			 antiretrovirals to 2,100,000 pregnant women to prevent transmission of
			 HIV/AIDS to their babies;Whereas the United States is the largest donor to the Global Fund to Fight AIDS, Tuberculosis and
			 Malaria;Whereas, for every dollar contributed to the Global Fund to Fight AIDS, Tuberculosis and Malaria by
			 the United States, an additional $2 is leveraged from other donors;Whereas the United States  President’s Emergency Plan for AIDS Relief (PEPFAR) initiative was
			 proposed by
			 President George W. Bush and passed Congress on a bipartisan vote in 2003,
			 and remains the largest commitment in
			 history by any nation to combat a single disease;Whereas, as of the end of September 2014, PEPFAR supported treatment for 7,700,000 people, up from
			 1,700,000 in 2008, and in 2012, PEPFAR supported the provision of
			 antiretroviral drugs to 750,000 pregnant women living with HIV to prevent
			 the transmission of HIV from mother to child during birth;Whereas PEPFAR directly supported HIV testing and counseling for more than 56,700,000 people in
			 fiscal year 2014;Whereas considerable progress has been made in the fight against HIV/AIDS, with   the number of new
			 HIV
			 infections estimated at 2,100,000 in 2013, a 38 percent reduction since
			 2001, new HIV infections among children reduced to 240,000 in 2013, a
			 reduction of 58 percent since 2001, and AIDS-related deaths reduced to
			 1,500,000 in 2013, a 35 percent reduction since 2005;Whereas increased access to antiretroviral drugs is the major contributor to the reduction in
			 deaths from HIV/AIDS, and HIV treatment reinforces prevention because it
			 reduces, by up to 96 percent, the chance the virus can be spread;Whereas the World Health Organization (WHO) has revised its guidelines for determining whether HIV
			 positive individuals are eligible for treatment, thereby increasing the
			 number of individuals eligible for treatment from about 15,900,000 to
			 28,600,000;Whereas 13,600,000 people in low- and middle-income countries had access to antiretroviral therapy
			 as of June 2014;Whereas 19,000,000 of the 35,000,000 people living with HIV globally do not know their status,
			 according to a 
			 2014 UNAIDS report;Whereas, although sub-Saharan Africa remains the epicenter of the epidemic with approximately
			 1,100,000 AIDS-related deaths in 2013,  there have also been successes,
			 with  an approximate 33
			 percent decline in new HIV infections from 2005 to 2013 and a 39 percent
			 decrease in the number of AIDS-related deaths in sub-Saharan Africa
			 between 2005 and 2013;Whereas stigma, gender inequality, and lack of respect for the rights of HIV positive individuals
			 remain significant barriers to access to services for those most at  risk
			 of HIV infection;Whereas President Barack Obama voiced commitment to realizing the promise of an AIDS-free
			 generation and his belief that the goal was within reach in his February
			 2013 State of the Union Address;Whereas  the international community is united in pursuit of achieving the goal of an AIDS-free
			 generation;Whereas a UNAIDS 2014 report on the state of the global epidemic assessed that AIDS could be ended
			 as a public health threat by 2030 if a fast-track response is taken and
			 certain targets are realized by 2020, and further noted that doing so
			 would avert nearly
			 28,000,000 new HIV infections and 21,000,000 AIDS-related deaths by 2030;Whereas, during the Ebola Virus Disease outbreak of 2014, countries with PEPFAR-strengthened  lab
			 capacity, human
			 capacity, and health facility capacity were able
			 to contain Ebola outbreaks;Whereas, in August 2014, PEPFAR and the Children’s Investment Fund Foundation (CIFF) launched an
			 initiative to double the total number of children receiving treatment over
			 the next two years in ten countries;Whereas December 1 of each year is internationally recognized as World AIDS Day; andWhereas, in 2014, the theme for World AIDS Day commemorations was  Focus, Partner, Achieve: An AIDS-free Generation: Now, therefore, be itThat the Senate—(1)supports the goals and ideals of World AIDS Day, including seeking to get to zero new HIV
			 infections, zero discrimination, and zero AIDS-related deaths;(2)applauds the goals and approaches for achieving an AIDS-free generation set forth in the PEPFAR
			 Blueprint: Creating an AIDS-free Generation, as well as the targets set by
			 United Nations member states in the 2011 United Nations Political
			 Declaration on HIV and AIDS;(3)commends the dramatic progress in global AIDS programs supported through the efforts of PEPFAR, the
			 Global Fund to Fight AIDS, Tuberculosis and Malaria, and UNAIDS;(4)urges, in order to ensure that an AIDS-free generation is within reach, rapid action by all nations
			 towards—(A)full implementation of the Global Plan Towards the Elimination of New HIV Infections Among Children
			 by 2015 and Keeping Their Mothers Alive to build on progress made to date;
			 and(B)further expansion and scale-up of antiretroviral treatment programs, including efforts to reduce
			 disparities and improve access for children to life-saving medications
			 such as getting antiretroviral HIV medication to the 2,000,000 children
			 with HIV currently unable to access them;(5)calls for scaling up treatment to reach all individuals eligible for treatment under WHO
			 guidelines;(6)calls for greater focus on the HIV-related vulnerabilities of women and girls, including those at
			 risk for or who have survived violence or faced discrimination as a result
			 of the disease, and urges more directed efforts to
			 ensure that they are connected to the information, care, support, and
			 treatment they require;(7)supports efforts to ensure inclusive access  to programs and appropriate protections for all those
			 most at risk of HIV/AIDS and hardest to reach;(8)encourages additional private-public partnerships to research and develop better and more
			 affordable tools for the diagnosis, treatment, vaccination, and cure of
			 HIV;(9)supports continued leadership by the United States in bilateral, multilateral, and private sector
			 efforts to fight HIV;(10)stresses the importance of ensuring that HIV and AIDS are central to the post-2015 United Nations
			 development agenda and of advocating for the inclusion of targets under
			 relevant goals towards achieving zero new HIV infections, zero
			 discrimination, and zero AIDS-related deaths;(11)encourages and supports greater degrees of ownership and shared responsibility by developing
			 countries in order to ensure sustainability of their domestic responses;
			 and(12)encourages other members of the international community to sustain and scale up their support for
			 and financial contributions to efforts around the world to combat
			 HIV/AIDS.December 11, 2014Reported without amendment